Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-4, 8, 12-13 and 16 are objected to because of the following informalities.  Appropriate correction is required.
In claim 3, line 1, it appears the phrase “the sensor” should be changed to -- the sensor assembly -- to provide proper antecedent basis.
In claim 4, line 1, it appears the phrase “the sensor” should be changed to -- the sensor assembly -- to provide proper antecedent basis.
In claim 8, line 2, the word -- the -- should be inserted before the word “couplant”.
In claim 12, line 1, it appears the phrase “the sensor” should be changed to -- the sensor assembly -- to provide proper antecedent basis.
In claim 13, line 1, it appears the phrase “the sensor” should be changed to -- the sensor assembly -- to provide proper antecedent basis.
In claim 16, line 1, the word -- the -- should be inserted before the phrase “couplant source”.  In line 2, the word -- the -- should be inserted before the word “couplant”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2014/0102201 (Brignac et al.).
With regards to claim 1, ‘201 Brignac et al. discloses an ultrasonic scanning device comprising, as illustrated in Figures 1A-4, an ultrasound scanning device 100 comprising a frame 102 (e.g. housing) having a first frame portion 116 (e.g. second end wall of housing having slidable holder 131; Figures 1B,3A) and a second frame portion (e.g. bottom wall of housing) pivotably coupled to the first frame portion such that the second frame portion being pivotably coupled to the first frame portion with a frame adjustment mechanism; a couplant source (e.g. pressurized container or pump; paragraph [0028]; Figure 1B) disposed in the first frame portion (e.g. not illustrated but would be provided at the second end wall of housing connected to couplant line 128; Figure 1B); a couplant assembly including a first couplant line 180 disposed completely within the first frame portion and the second frame portion such that the first couplant line in fluid communication with the couplant source (Figures 1A,2); a second couplant line 182 extending from the first couplant line and out of the second frame portion at a first end of the second couplant line (Figures 1A, 2); a couplant line branch 184 extending from a second end of the second couplant line opposite the first end of the second couplant line (Figures 1A,2,3B); a sensor assembly 140 (e.g. waveguide assembly formed of waveguide 142, probe 150, cable 152; paragraph [0033]; Figure 2) of the ultrasound scanning device couples with the couplant line branch at an end opposite the second end of the second couplant line (Figures 1A,3A).  (See, paragraphs [0014] to [0054]).
With regards to claim 2, ‘201 Brignac et al. further discloses the sensor assembly 140 includes a sensor wedge 142 (e.g. waveguide; Figure 3A) having couplant ports 186 (paragraphs [0026],[0028]; Figure 2,3B) and the couplant line branch 184 couples with the couplant ports (paragraphs [0026],[0027]; Figures 2,3B).
With regards to claim 3, ‘201 Brignac et al. further discloses the sensor assembly 140 is a phased array sensor.  (See, paragraphs [0031],[0042],[0054],claim 12).
With regards to claim 6, ‘201 Brignac et al. further discloses the first couplant line is integral with the first frame portion and the second frame portion.  (See, paragraph [0052]).
With regards to claim 8, ‘201 Brignac et al. further discloses the couplant source is configured to provide couplant to the couplant assembly.  (See, paragraphs [0026],[0028]).
With regards to claim 9, ‘201 Brignac et al. further discloses the couplant is one of water, gel, or oil.  (See, paragraph [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0102201 (Brignac et al.) in view of U.S. Patent Application 2019/0323994 (Armitt et al.).
With regards to claim 4, ‘201 Brignac et al. does not disclose the sensor assembly is a time-of-flight diffraction sensor.
Armitt et al. discloses a transducer assembly comprising, as illustrated in Figures 1-11, a transducer assembly 50 having a wedge 70 as a time-of-day diffraction sensor includes a couplant assembly 90 (paragraphs [0001],[0004],[0049]; as observed in Figures 3,5,6).  (See, paragraphs [0049] to [0088]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a time-of-flight diffraction sensor as suggested by Armitt et al. to the system of ‘201 Brignac et al. to provide a more reliable method of sizing defects of a test object by having the ability to measure a time of flight of a transmission ultrasonic pulse which irradiates an area of the test object to determine the position and size of a defect on the test object which reflects the pulse to a receiver.  (See, paragraph [0004] of Armitt et al.).
With regards to claim 13, the claim is commensurate in scope with the above claim 4 and is rejected for the same reasons as set forth above.

Claims 5, 7, 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0102201 (Brignac et al.) in view of U.S. Patent Application 2014/0238136 (Ten Grotenhuis et al.).
With regards to claim 5, ‘201 Brignac et al. does not disclose the first couplant line is formed of liquid resistant tubing where the liquid resistant tubing is disposed completely within the first frame portion and the second frame portion. 
Ten Grotenhuis et al. discloses an ultrasound inspection system comprising, as illustrated in Figures 1-80, a transducer assembly 100 having a linear array of ultrasound elements 200 includes a couplant assembly to fill the transducer assembly (paragraphs [0138],[0144],[0444],[0450]); a liquid resistant seal is used around the circumference of the conduit (paragraphs [0014],[0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the knowledge of using a liquid resistant material as suggested by Ten Grotenhuis et al. to the system of ‘201 Brignac et al. such that the first couplant line to be formed of liquid resistant tubing where the liquid resistant tubing is disposed completely within the first frame portion and the second frame portion to prevent the couplant line from being penetrated as the couplant is traveling along the couplant line.
With regards to claim 7, Ten Grotenhuis et al. further discloses a guidance module (e.g. computer) disposed on the frame such that the guidance module including a couplant LED (e.g. display screen on computer) configured to indicate an amount of couplant provided to the ultrasound scanning device during use of the ultrasound scanning device.  (See, paragraph [0362]).
With regards to claim 10, the claim is commensurate in scope with the above claims 1,7 and is rejected for the same reasons as set forth above.
With regards to claims 11-12 and 14-17, the claims are commensurate in scope with the above claims 2-3,5-6,8-9 and are rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Wehlin, Bryner, ‘850 Brignac, Fetzer, Gaudet, DiMambro, Simmons, Kennedy, Fetzer, are related to ultrasound scanning device system with a variety of structural arrangements for a couplant assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861